UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, DC 20549 FORM 8-K CURRENT REPORTPursuant To Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 22, 2016 STIFEL FINANCIAL CORP. (Exact name of registrant as specified in its charter) Delaware(State of incorporation) 001-09305(Commission File Number) 43-1273600(IRS EmployerIdentification No.) 501 N. Broadway, St. Louis, Missouri63102-2188 (Address of principal executive offices and zip code) (314) 342-2000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01Regulation FD Disclosure. On March 22, 2016, Stifel Financial Corp. (the “Company”) will be meeting with a number of institutional investors at the 2016 Wells Fargo Securities Asset Managers, Brokers & Exchanges Forum in Chicago. The investor presentation is attached hereto as Exhibit 99.1, and is incorporated herein by reference. A copy of the investor presentation is available on the Investor Relations section of the Company’s web site at www.stifel.com.
